Title: From George Washington to Ephraim Blaine, 11 November 1777
From: Washington, George
To: Blaine, Ephraim



Sir
Head Quarters [Whitemarsh, Pa.] 11th November 1777.

This is to signify to you my express order that no time be lost in writing to the Commissarial Department in New England and procuring from thence the Wine and Spirits wanted for the use of this Army—I have Received a letter from Genl Putnam in which he mentions that he is doing all in his power to send forward provisions according to my Direction. I am &c.
